                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


KIMBERLY SANTA-MARINA                                                          CIVIL ACTION

VERSUS                                                                         NO. 19-11766

GOVERNMENT EMPLOYEES INSURANCE COMPANY,                                        SECTION "L" (3)
ET AL.

                                      ORDER & REASONS

        Before the Court is Plaintiff’s Motion to Remand. R. Doc. 19. Defendant James River

Insurance Company opposes the motion. R. Doc. 21. Having considered the parties’ arguments

and the applicable law, the Court now rules as follows.

   I.      BACKGROUND

        Plaintiff Kimberly Santa-Marina, a resident of Louisiana, brought suit against the following

Defendants: (1) Government Employees Insurance Company (“GEICO”), a foreign corporation

doing business in Louisiana; (2) Sanka Davis, II (“Davis”), a resident of Georgia; and (3) James

River Insurance Company (“James River”), a foreign corporation doing business in Louisiana. R.

Doc. 1-1 at 1. Plaintiff seeks to recover for damages she sustained after her vehicle was rear-ended

by a vehicle owned and operated by Davis. R. Doc. 1-1 at 1. Plaintiff was working as an Uber

driver at the time of the accident. Plaintiff alleges she suffered damages including but not limited

to, past, present, and future medical expenses; past, present, and future mental anguish; past,

present, and future suffering; loss of wages, loss of earning capacity, permanent disability, and

loss of enjoyment of life. R. Doc. 1-1 at 3. Specifically, Plaintiff alleges that she suffered personal

injuries to her neck and back as a result of the accident and she has undergone approximately six




                                                  1
weeks of physical therapy without relief. Moreover, she contends an MRI of her cervical spine

reveals disc herniations at multiple levels.

         Plaintiff alleges that at the time of the collision, Davis was covered by automobile liability

insurance issued by GEICO and Plaintiff was covered by uninsured/underinsured motorist

coverage issued by James River. R. Doc. 1-1 at 1–2. James River denies the allegations and asserts

a number of affirmative defenses, including the following: the sole cause of the incident was the

negligence or fault of other parties and/or non-parties, for which James River has no liability; to

the extent that Plaintiff’s own negligence caused or contributed to the alleged injuries or damages,

Plaintiff’s claims are barred; Plaintiff’s claims are barred because of Plaintiff’s failure to mitigate

damages; and the claims against James River may be barred, limited or reduced if Plaintiff is not

legally entitled to recover compensatory damages or if Plaintiff is not insured by James River. R.

Doc. 5. Additionally, Davis and GEICO deny Plaintiff’s allegations and assert several affirmative

defenses, including the following: (1) any damages, losses, and/or expenses incurred by Plaintiff

were caused by Plaintiff’s own fault, neglect, negligence, and/or assumption of risk; (2) any

injuries or damages allegedly sustained by Plaintiff were caused by the negligence and/or fault of

others; and (3) Plaintiff has failed to mitigate damages. R. Doc. 10.

         Plaintiff originally filed suit in the Civil District Court for the Parish of Orleans on June 5,

2019. R. Doc. 1-1. Defendant James River removed the action to this Court under 28 U.S.C. § 1446

diversity jurisdiction based on the understanding that Defendant Davis was a resident of Georgia

for jurisdictional purposes. R. Doc. 1 at 3.

   II.       PENDING MOTION

         Plaintiff now seeks remand of this case to state court. R. Doc. 19. Plaintiff argues that this

Court does not have subject matter jurisdiction in this case because diversity jurisdiction is lacking



                                                    2
between Plaintiff and Defendants. R. Doc. 19 at 1. Specifically, Plaintiff alleges that Defendant

Sanka Davis is a Louisiana citizen for jurisdictional purposes and because there is no complete

diversity of citizenship between the parties, pursuant to 28 U.S.C. § 1332, the Court does not have

jurisdiction in this case. R. Doc. 19-1 at 2.

   III.      LAW AND ANALYSIS

          “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377 (1994). Thus, this Court “may not exercise that jurisdiction absent a

statutory basis.” Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005). The

removing party bears the burden of proving that a district court has jurisdiction over a matter. See

Jernigan v. Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir. 1993). Because removal jurisdiction

“raises significant federalism concerns,” Willy v. Coastal Corp., 855 F.2d 1160, 1164 (5th Cir.

1988), it is strictly construed and doubts regarding removal jurisdiction should be resolved in favor

of remand, Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (5th Cir. 2000). Accordingly, the

Court “must presume that a suit lies outside [its] limited jurisdiction,” Howery v. Allstate Ins. Co.,

243 F.3d 912, 916 (5th Cir. 2001), and “[a]ny ambiguities are construed against removal and in

favor of remand to state court.” Mumfrey v. CVS Pharmacy, Inc., 719 F.3d 392, 397 (5th Cir. 2013)

(citing Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002)).

          A defendant may remove a civil action filed in state court if a federal court would have had

original jurisdiction over the issue. 28 U.S.C. § 1441(a). A federal court has original jurisdiction

over cases involving complete diversity of citizenship among the parties where the amount in

controversy exceeds $75,000. 28 U.S.C. § 1332(a). Complete diversity exists when no plaintiff

shares a state of citizenship with any defendant. McLaughlin v. Mississippi Power Co., 376 F.3d

344, 353 (5th Cir. 2004).



                                                   3
       In Coury v. Prot, the Fifth Circuit laid out the framework for determining citizenship of

natural persons in § 1332 diversity cases:

       The fourteenth amendment to the Constitution provides that: “All persons born or
       naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the
       United States and of the State wherein they reside.” United States Const. amend. XIV, § 1.
       However, “reside” has been interpreted to mean more than to be temporarily living in the
       state; it means to be “domiciled” there. Thus, to be a citizen of a state within the meaning
       of the diversity provision, a natural person must be both (1) a citizen of the United States,
       and (2) a domiciliary of that state.

85 F.3d 244, 248 (5th Cir. 1996). Therefore, for the purposes of diversity jurisdiction, citizenship

of a natural person is determined by an individual’s domicile. Preston v. Tenent Healthsystem

Mem’l Med. Ctr., Inc., 485 F.3d 793, 797 (5th Cir. 2007). “Domicile requires the demonstration

of two factors: residence and the intention to remain.” Id. at 798. To determine a litigant’s domicile,

courts consider many factors, none of which is determinative, including “where the litigant

exercises civil and political rights, pays taxes, owns real and personal property, has driver’s and

other licenses, maintains bank accounts, belongs to clubs and churches, has places of business or

employment, and maintains a home for his family.” Coury, 85 F.3d at 251. While the court should

consider where the litigant claims to be domiciled, his assertion is “entitled to little weight if it

conflicts with the objective facts.” Id. “In making a jurisdictional assessment, a federal court is not

limited to the pleadings; it may look to any record evidence, and may receive affidavits, deposition

testimony or live testimony concerning the facts underlying the citizenship of the parties.” Id. at

249.

       In this case, Plaintiff contends that Davis’s deposition confirmed he is a Louisiana citizen,

as he has been domiciled in River Ridge, Louisiana continuously since 2016, including at the time

of the accident in this case. R. Doc. 19-1 at 4. Davis has lived at this River Ridge address while

working as a rehabilitation counselor at the Department of Veterans Affairs in New Orleans. R.



                                                  4
Doc. 19-2 at 8–9. Plaintiff thus argues that because there is no complete diversity of citizenship

between parties, the Court does not have jurisdiction. R. Doc. 19-1 at 4.

       In opposition, Defendant James River argues that Davis is actually a Georgia domiciliary

and was a Georgia domiciliary at the time of the accident in question, so complete diversity

between the parties exists and the motion to remand should be denied. R. Doc. 21 at 1. James River

points to the fact that during his deposition, Davis testified that he had resided in Louisiana for the

past two years but is “[i]n the process of trying to move back to Georgia.” R. Doc. 19-2 at 7.

Moreover, Davis testified that his permanent residence is in Georgia, he travels back to Georgia

about once a month, and he has a Georgia identification card. R. Doc. 19-2 at 7–9. Davis also

provided a notarized affidavit stating that: (1) he is not a registered voter in Orleans Parish or

Jefferson Parish, nor has he applied to register to vote in any Louisiana parish; (2) he does not have

a Louisiana license, nor has he ever applied for a Louisiana license or identification card; (3) he

has never filed Louisiana income tax returns; and (4) he is only residing in Louisiana for his current

employment as a rehabilitation counselor with the Department of Veterans Affairs. R. Doc. 21-1

at 1. James River thus contends that, based on Davis’s testimony and affidavit, Davis was and still

is a Georgia citizen and domiciliary for jurisdictional purposes. R. Doc. 21 at 3.

       As a preliminary matter, although the Court suggested at oral argument that the parties

conduct an additional deposition of Davis to rectify any ambiguities that remain regarding his

domicile, the parties did not seem inclined to do so. Therefore, the Court will resolve this issue

with the information that is available. The Court notes that the notarized affidavit provided by

Defendants contains information about what Davis does not do in Louisiana, such as vote or pay

income taxes, but it does not confirm that Davis conducts these activities in Georgia instead. It is

therefore ambiguous as to whether Davis is registered to vote, pay income taxes, or own property



                                                  5
in Georgia. It is unambiguous, however, that Davis has resided in Louisiana continuously since

2016 and his job is located in this state as well. Because “[a]ny ambiguities are construed against

removal and in favor of remand to state court,” Mumfrey, 719 F.3d at 397 (internal citation

omitted), the Court “must presume that [this] suit lies outside [its] limited jurisdiction,” Howery,

243 F.3d at 916. Accordingly, the Court concludes that this lawsuit lies outside its jurisdiction and

must be remanded to state court.

   IV.      CONCLUSION

         For the foregoing reasons,

         IT IS ORDERED that Plaintiff’s Motion to Remand is GRANTED. This case is hereby

remanded to the Civil District Court for the Parish of Orleans.



         New Orleans, Louisiana, this 22nd day of January, 2020.



                                                                     ________________________
                                                                     Eldon E. Fallon
                                                                     United States District Judge




                                                 6
